             Case 2:20-cv-00372-RAJ Document 13-1 Filed 04/03/20 Page 1 of 2




 1

 2

 3

 4

 5

 6                                                              The Honorable Richard A. Jones

 7                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 8                                     AT SEATTLE

 9   GABRIELLA KERTESZ,                            NO. 2:20-CV-00372-RAJ-BAT
     pro se and all other similarly situated
10   citizens,                                     [PROPOSED]
                                                   ORDER GRANTING DEFENDANT’S
11                              Plaintiff,         MOTION TO DISMISS UNDER
        v.                                         RULE 12(b)(1), (6)
12
     BOB FERGUSON,
13                              Defendant.

14

15           BEFORE THE COURT is Defendant Bob Ferguson’s Motion to Dismiss. This matter

16   was heard without oral argument. The Court has reviewed the record and files herein, and is

17   fully informed.

18           ACCORDINGLY, IT IS HEREBY ORDERED:

19           1.     Defendant Bob Ferguson’s Motion to Dismiss is GRANTED; and

20           2.     The claims asserted in Plaintiff’s Complaint are DISMISSED WITHOUT

21   LEAVE TO AMEND in federal court.

22

23

24

25

26

      [PROPOSED]                                    1              ATTORNEY GENERAL OF WASHINGTON
                                                                        Agriculture & Health Division
      ORDER GRANTING DEF.[’S] MOT. TO                                    7141 Cleanwater Drive SW
      DISMISS UNDER RULE 12(b)(1), (6)                                         PO Box 40109
                                                                         Olympia, WA 98504-0109
      NO. 2:20-CV-00372-RAJ-BAT                                                 360-586-6500
           Case 2:20-cv-00372-RAJ Document 13-1 Filed 04/03/20 Page 2 of 2




 1          It is so ORDERED.

 2          ISSUED this _____ day of April, 2020.

 3

 4                                                      THE HONORABLE RICHARD A. JONES
 5                                                         UNITED STATES DISTRICT JUDGE

 6   Presented by:
 7   ROBERT W. FERGUSON
     Attorney General
 8

 9
     KELSEY L. MARTIN, WSBA No. 50296
10   Assistant Attorney General
     Agriculture and Health Division
11   Attorneys for Defendant Bob Ferguson
     360-586-6470
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

      [PROPOSED]                                    2             ATTORNEY GENERAL OF WASHINGTON
                                                                       Agriculture & Health Division
      ORDER GRANTING DEF.[’S] MOT. TO                                   7141 Cleanwater Drive SW
      DISMISS UNDER RULE 12(b)(1), (6)                                        PO Box 40109
                                                                        Olympia, WA 98504-0109
      NO. 2:20-CV-00372-RAJ-BAT                                                360-586-6500
